IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-92,738-01


                EX PARTE JOSE LUIS SALAS-BUSTAMANTE, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1499064-A IN THE 179TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of murder and sentenced to life imprisonment. The Court of

Appeals affirmed his conviction.       Salas-Bustamante v. State, No. 01-17-00045-CR (Tex.

App.—Houston [1st Dist] Mar. 29, 2018) (not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that trial counsel was ineffective because he failed

to cross-examine Detective Mario Quintanilla during the guilt-innocence phase and failed to

introduce DNA evidence that supported his defensive theory. Applicant has alleged facts that, if

true, might entitle him to relief. Strickland v. Washington, 466 U.S. 668 (1984). Accordingly, the
                                                                                                        2

record should be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE

CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial counsel to respond to Applicant’s

claims. In developing the record, the trial court may use any means set out in Article 11.07, § 3(d).

It appears that Applicant is represented by counsel. If the trial court elects to hold a hearing, it shall

determine if Applicant is represented by counsel, and if not, whether Applicant is indigent. If

Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court shall make specific

findings as to whether cross-examination of Detective Quintanilla could have affected the credibility

of Charles Robertson’s testimony and whether presentation of the complained of DNA evidence

would have supported Applicant’s defensive theory that the murder occurred outside his apartment.

The trial court may make any other findings and conclusions that it deems appropriate in response

to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.

Filed: June 30,2021
Do not publish